PER CURIAM:
Michael Tracy Harmon appeals the district court’s orders denying Harmon’s motion for rehef under 18 U.S.C. § 3582(c)(2) (2000), and Harmon’s motions for reconsideration of that order. We have reviewed the record and affirm the denial of the *238underlying order for the reasons stated by the district court. In addition, we find no abuse of the district court’s discretion in denying the motions for reconsideration. United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982). Accordingly, we affirm the district court’s orders. United States v. Harmon, No. 2:99-cr-00023-RBS-13 (E.D. Va. Apr. 3, 2006; April 19, 2006; May 2, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED